DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
 
2.	Claims 16-20 are objected to because of the following informalities: Claims 16-20 have a typographical error of missing “e” of eUICC in “UICC”. Appropriate corrections are required.

Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-2, 4, 6-8, 11-12, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2018/0249322 A1) in view of Nix (US 2015/0163056 A1).

	Regarding claim 1, Kim teaches a method performed by a terminal in a wireless communication system ([0027], “FIG. 8 illustrates a screen displayed in a display in a multi-profile enable state of an electronic device”; Fig. 8), the method comprising: 
  	identifying, by a local profile assistant (LPA), information associated with a target profile required to be enabled ([0079], a processor (e.g., the processor 110), an LPA module (e.g., the LPA module 160), or a SIM manager module (e.g., the SIM manager module 170) may perform profile enable or multi-profile enable depending on user selection … a profile selected by a user for the purpose of enabling the profile may be referred to as “target profile””; [0080], “LPA module may obtain information about the selected target profile through a LUI module (e.g., the LUI module 163)”); 
 sending, by the LPA to an embedded universal integrated circuit card (eUICC), a first message to enable the target profile, the first message including a refresh flag corresponding to the target profile (Fig. 2, LPA 160 is contained in electronic device 100; [0086], “In the case where the electronic device transmits the enable request message to the eUICC, the electronic device may transmit a refresh command together. For example, the electronic device may transmit a refresh flag indicating whether to trigger a refresh after enable profile in the eUICC”; [0079], a processor (e.g., the processor 110), an LPA module (e.g., the LPA module 160), or a SIM manager module (e.g., the SIM manager module 170) may perform profile enable or multi-profile enable depending on user selection … a profile selected by a user for the purpose of enabling the profile may be referred to as “target profile””; [0080], “LPA module may obtain information about the selected target profile through a LUI module (e.g., the LUI module 163)”); 
 	in case that the refresh flag is set in the first message, receiving, by a modem from the eUICC, a second message to initiate a status refresh of the modem ([0086] “In the case where the electronic device transmits the enable request message to the eUICC, the electronic device may transmit a refresh command together. For example, the electronic device may transmit a refresh flag indicating whether to trigger a refresh after enable profile in the eUICC, together with the enable request message. The refresh after enable profile may be performed to notify each of clients connected to the profile that the profile has been changed. The refresh flag may be set to a value indicating that the eUICC is to perform the refresh for the purpose of notifying the client (~Fig. 10, client is part of communication protocol stack which is part of modem) that the profile is changed (~notification that the profile is changed initiates a status refresh of the modem since a new configuration is required for a new profile). For example, the refresh flag may be set to ‘true’. The eUICC in operation 407 may be in a reset mode”; [0082], “the client may be a module requiring information about the state of the eUICC … requiring profile information enabled in the eUICC”; Fig. 10); and 
 	in case that the refresh flag is not set in the first message, not receiving, by the modem from the LPA, the second message ([0097], “In operation 421, the electronic device may enable the target profile. The LPA module may transmit an enable request message to the eUICC. Depending on the enable request message, the eUICC may disable the enabled profile and may enable the target profile. The electronic device may transmit a refresh flag together with the enable request message. The refresh flag may be set to ‘false’”; [0086] “In the case where the electronic device transmits the enable request message to the eUICC, the electronic device may transmit a refresh command together. For example, the electronic device may transmit a refresh flag indicating whether to trigger a refresh (~refresh flag can be set to false indicating not to trigger a refresh) after enable profile in the eUICC, together with the enable request message. The refresh after enable profile may be performed to notify each of clients connected to the profile that the profile has been changed. The refresh flag may be set to a value indicating that the eUICC is to perform the refresh for the purpose of notifying the client (~Fig. 10, client is part of communication protocol stack which is part of modem) that the profile is changed (~notification that the profile is changed initiates a status refresh of the modem but for the case of refresh flag set to false, this notification will not be sent). For example, the refresh flag may be set to ‘true’. The eUICC in operation 407 may be in a reset mode”; [0082], “the client may be a module requiring information about the state of the eUICC … requiring profile information enabled in the eUICC”; Fig. 10).  	
 	Kim does not explicitly teach that the first message includes a port number; receiving, by a modem from an eUICC, a second message including the port number; and in case that the refresh flag is not set in the first message, receiving, by the modem from the LPA, the port number.
	However, Nix teaches a first message including a port number ([0077], “Conversely, in order for module 101, network application 101x, or eUICC 107 to receive a packet or message from MNO 104 or wireless network 102, the physical interface 101a can use a radio to receive data from a base station 103. The received data can include information from MNO 104 and may comprise a datagram, a source IP:port number, a packet or header value, an instruction for module 101, an acknowledgement to a packet that module 101 sent, a digital signature, and/or encrypted data”);
 	receiving, by a modem from an eUICC, a second message including the port number ([0075], “module program 101i and/or network application 101x can enable the module 101 or eUICC 107 to transmit or send data from the eUICC 107 or module 101. The eUICC 107 or module 101 can send data by recording data in memory such as RAM 101e, where the data can include cryptographic data such as a RAND and RES values, a destination IP:port number, a packet or packet header value, an encryption or ciphering algorithm and key, a digital signature algorithm and key, etc. The data recorded in RAM 101e can be subsequently read by the operating system 101h or the device driver 101g. The operating system 101h or the device driver 101g can write the data to a physical interface 101a (~modem) using a system bus 101d in order to use a physical interface 101a to send data to the wireless network 102 and IP network 111 using a radio 101z (shown in FIG. 1c)”, wherein a refresh flag is not set); and
 	in case that a refresh flag is not set in a first message, receiving, by a modem from a module, the port number ([0075], “module program 101i and/or network application 101x can enable the module 101 or eUICC 107 to transmit or send data from the eUICC 107 or module 101. The eUICC 107 or module 101 can send data by recording data in memory such as RAM 101e, where the data can include cryptographic data such as a RAND and RES values, a destination IP:port number, a packet or packet header value, an encryption or ciphering algorithm and key, a digital signature algorithm and key, etc. The data recorded in RAM 101e can be subsequently read by the operating system 101h or the device driver 101g. The operating system 101h or the device driver 101g can write the data to a physical interface 101a (~modem) using a system bus 101d in order to use a physical interface 101a to send data to the wireless network 102 and IP network 111 using a radio 101z (shown in FIG. 1c)”, wherein a refresh flag is not set).
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Nix with the teaching of Kim in order to provide appropriate communication physical interface for a corresponding a switched or enabled profile. 

 	Regarding claim 2, Kim in view of Nix teaches the method of claim 1, 
 	wherein the eUICC supports multiple enabled profiles (Kim [0095], “LPA module may update the profile list based on the obtained profile information. Since the profile information indicates the profile state of the eUICC, the state of the target profile may be displayed as an enabled state. The LPA module may update the profile list for the purpose of indicating that a plurality of profiles are in the enabled state”).  

 	Regarding claim 4, Kim in view of Nix teaches the method of claim 1, 
 	wherein the information associated with the target profile required to be enabled is obtained based on a user input or received from a remote management server (Kim [0080], “LPA module may obtain information about the selected target profile through a LUI module (e.g., the LUI module 163)”; [0055], “a local user interface (LUI) module 163”; [0079], “a profile selected by a user for the purpose of enabling the profile may be referred to as “target profile””).  

 	Regarding claim 6, Kim teaches a method performed by an embedded universal integrated circuit card (eUICC) in a wireless communication system (Fig. 2, “eUICC 121”), the method comprising: 
 	receiving, from a local profile assistant (LPA) of a terminal, a first message to enable a target profile, the first message including a refresh flag corresponding to the target profile (Fig. 2, LPA 160 is contained in electronic device 100; [0086], “In the case where the electronic device transmits the enable request message to the eUICC, the electronic device may transmit a refresh command together. For example, the electronic device may transmit a refresh flag indicating whether to trigger a refresh after enable profile in the eUICC”; [0079], a processor (e.g., the processor 110), an LPA module (e.g., the LPA module 160), or a SIM manager module (e.g., the SIM manager module 170) may perform profile enable or multi-profile enable depending on user selection … a profile selected by a user for the purpose of enabling the profile may be referred to as “target profile””; [0080], “LPA module may obtain information about the selected target profile through a LUI module (e.g., the LUI module 163)”); 
 	identifying whether the refresh flag is set in the first message ([0086] “The refresh flag may be set to a value indicating that the eUICC is to perform the refresh for the purpose of notifying the client that the profile is changed. For example, the refresh flag may be set to ‘true’. The eUICC in operation 407 may be in a reset mode”); and 
 	in case that the refresh flag is set in the first message, sending, to a modem of the terminal, a second message to initiate a status refresh of the modem ([0086] “In the case where the electronic device transmits the enable request message to the eUICC, the electronic device may transmit a refresh command together. For example, the electronic device may transmit a refresh flag indicating whether to trigger a refresh after enable profile in the eUICC, together with the enable request message. The refresh after enable profile may be performed to notify each of clients connected to the profile that the profile has been changed. The refresh flag may be set to a value indicating that the eUICC is to perform the refresh for the purpose of notifying the client (~Fig. 10, client is part of communication protocol stack which is part of modem) that the profile is changed (~notification that the profile is changed initiates a status refresh of the modem since a new configuration is required for a new profile). For example, the refresh flag may be set to ‘true’. The eUICC in operation 407 may be in a reset mode”; [0082], “the client may be a module requiring information about the state of the eUICC … requiring profile information enabled in the eUICC”; Fig. 10). 
	Kim does not explicitly teach that the first message includes a port number; and  sending, to a modem of the terminal, a second message including the port number.
	However, Nix teaches a first message including a port number ([0077], “Conversely, in order for module 101, network application 101x, or eUICC 107 to receive a packet or message from MNO 104 or wireless network 102, the physical interface 101a can use a radio to receive data from a base station 103. The received data can include information from MNO 104 and may comprise a datagram, a source IP:port number, a packet or header value, an instruction for module 101, an acknowledgement to a packet that module 101 sent, a digital signature, and/or encrypted data”); and 
sending, to a modem of a terminal, a second message including the port number ([0075], “module program 101i and/or network application 101x can enable the module 101 or eUICC 107 to transmit or send data from the eUICC 107 or module 101. The eUICC 107 or module 101 can send data by recording data in memory such as RAM 101e, where the data can include cryptographic data such as a RAND and RES values, a destination IP:port number, a packet or packet header value, an encryption or ciphering algorithm and key, a digital signature algorithm and key, etc. The data recorded in RAM 101e can be subsequently read by the operating system 101h or the device driver 101g. The operating system 101h or the device driver 101g can write the data to a physical interface 101a (~modem) using a system bus 101d in order to use a physical interface 101a to send data to the wireless network 102 and IP network 111 using a radio 101z (shown in FIG. 1c)”, wherein a refresh flag is not set).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Nix with the teaching of Kim in order to provide appropriate communication physical interface for a corresponding a switched or enabled profile. 

 	Regarding claim 7, Kim in view of Nix teaches the method of claim 6, 
 	wherein in case that the refresh flag is not set in the first message, the second message is not sent from the LPA to the modem (Kim [0097], “In operation 421, the electronic device may enable the target profile. The LPA module may transmit an enable request message to the eUICC. Depending on the enable request message, the eUICC may disable the enabled profile and may enable the target profile. The electronic device may transmit a refresh flag together with the enable request message. The refresh flag may be set to ‘false’”; [0086] “In the case where the electronic device transmits the enable request message to the eUICC, the electronic device may transmit a refresh command together. For example, the electronic device may transmit a refresh flag indicating whether to trigger a refresh (~refresh flag can be set to false indicating not to trigger a refresh) after enable profile in the eUICC, together with the enable request message. The refresh after enable profile may be performed to notify each of clients connected to the profile that the profile has been changed. The refresh flag may be set to a value indicating that the eUICC is to perform the refresh for the purpose of notifying the client (~Fig. 10, client is part of communication protocol stack which is part of modem) that the profile is changed (~notification that the profile is changed initiates a status refresh of the modem but for the case of refresh flag set to false, this notification will not be sent). For example, the refresh flag may be set to ‘true’. The eUICC in operation 407 may be in a reset mode”; [0082], “the client may be a module requiring information about the state of the eUICC … requiring profile information enabled in the eUICC”; Fig. 10).  
	Kim does not explicitly teach that wherein in case that the refresh flag is not set in the first message, the port number is sent from the LPA to the modem
	However, Nix further teaches wherein in case that a refresh flag is not set in a first message, the port number is sent from a module to the modem ([0075], “module program 101i and/or network application 101x can enable the module 101 or eUICC 107 to transmit or send data from the eUICC 107 or module 101. The eUICC 107 or module 101 can send data by recording data in memory such as RAM 101e, where the data can include cryptographic data such as a RAND and RES values, a destination IP:port number, a packet or packet header value, an encryption or ciphering algorithm and key, a digital signature algorithm and key, etc. The data recorded in RAM 101e can be subsequently read by the operating system 101h or the device driver 101g. The operating system 101h or the device driver 101g can write the data to a physical interface 101a (~modem) using a system bus 101d in order to use a physical interface 101a to send data to the wireless network 102 and IP network 111 using a radio 101z (shown in FIG. 1c)”, wherein a refresh flag is not set).
		 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Nix with the teaching of Kim as modified by Nix in order to provide appropriate communication physical interface for a corresponding a switched or enabled profile. 

 	Regarding claim 8, Kim in view of Nix teaches the method of claim 6, 
 	wherein the eUICC supports multiple enabled profiles (Kim [0095], “LPA module may update the profile list based on the obtained profile information. Since the profile information indicates the profile state of the eUICC, the state of the target profile may be displayed as an enabled state. The LPA module may update the profile list for the purpose of indicating that a plurality of profiles are in the enabled state”).  

 	Regarding claim 11, Kim teaches a terminal in a wireless communication system (Fig. 8, wireless terminal 601; [0044], “processor 110 may support wired communication or wireless communication, which is associated with the profile stored in the secure element 120”), the terminal ([0113], “As illustrated in FIG. 6, in a state where a first screen (e.g., the first screen 601) is displayed in a display (e.g., the display 150), the user may select a profile through an input device such as a touch screen”; Fig. 6) comprising: 
 	a local profile assistant (LPA) (“[0079], an LPA module (e.g., the LPA module 160)”) configured to: 
 	identify information associated with a target profile required to be enabled ([0079], a processor (e.g., the processor 110), an LPA module (e.g., the LPA module 160), or a SIM manager module (e.g., the SIM manager module 170) may perform profile enable or multi-profile enable depending on user selection … a profile selected by a user for the purpose of enabling the profile may be referred to as “target profile””; [0080], “LPA module may obtain information about the selected target profile through a LUI module (e.g., the LUI module 163)”), and 
 	send, to an embedded universal integrated circuit card (eUICC), a first message to enable the target profile, the first message including a refresh flag corresponding to the target profile (Fig. 2, LPA 160 is contained in electronic device 100; [0086], “In the case where the electronic device transmits the enable request message to the eUICC, the electronic device may transmit a refresh command together. For example, the electronic device may transmit a refresh flag indicating whether to trigger a refresh after enable profile in the eUICC”; [0079], a processor (e.g., the processor 110), an LPA module (e.g., the LPA module 160), or a SIM manager module (e.g., the SIM manager module 170) may perform profile enable or multi-profile enable depending on user selection … a profile selected by a user for the purpose of enabling the profile may be referred to as “target profile””; [0080], “LPA module may obtain information about the selected target profile through a LUI module (e.g., the LUI module 163)”); and 
 	a modem configured to: in case that the refresh flag is set in the first message, receive, from the eUICC, a second message to initiate a status refresh of the modem ([0086] “In the case where the electronic device transmits the enable request message to the eUICC, the electronic device may transmit a refresh command together. For example, the electronic device may transmit a refresh flag indicating whether to trigger a refresh after enable profile in the eUICC, together with the enable request message. The refresh after enable profile may be performed to notify each of clients connected to the profile that the profile has been changed. The refresh flag may be set to a value indicating that the eUICC is to perform the refresh for the purpose of notifying the client (~Fig. 10, client is part of communication protocol stack which is part of modem) that the profile is changed (~notification that the profile is changed initiates a status refresh of the modem since a new configuration is required for a new profile). For example, the refresh flag may be set to ‘true’. The eUICC in operation 407 may be in a reset mode”; [0082], “the client may be a module requiring information about the state of the eUICC … requiring profile information enabled in the eUICC”; Fig. 10), and 
 	in case that the refresh flag is not set in the first message, not receive, from the LPA, the second message ([0097], “In operation 421, the electronic device may enable the target profile. The LPA module may transmit an enable request message to the eUICC. Depending on the enable request message, the eUICC may disable the enabled profile and may enable the target profile. The electronic device may transmit a refresh flag together with the enable request message. The refresh flag may be set to ‘false’”; [0086] “In the case where the electronic device transmits the enable request message to the eUICC, the electronic device may transmit a refresh command together. For example, the electronic device may transmit a refresh flag indicating whether to trigger a refresh (~refresh flag can be set to false indicating not to trigger a refresh) after enable profile in the eUICC, together with the enable request message. The refresh after enable profile may be performed to notify each of clients connected to the profile that the profile has been changed. The refresh flag may be set to a value indicating that the eUICC is to perform the refresh for the purpose of notifying the client (~Fig. 10, client is part of communication protocol stack which is part of modem) that the profile is changed (~notification that the profile is changed initiates a status refresh of the modem but for the case of refresh flag set to false, this notification will not be sent). For example, the refresh flag may be set to ‘true’. The eUICC in operation 407 may be in a reset mode”; [0082], “the client may be a module requiring information about the state of the eUICC … requiring profile information enabled in the eUICC”; Fig. 10).
 	Kim does not explicitly teach that the first message includes a port number; receive, from the eUICC, a second message including the port number; and in case that the refresh flag is not set in the first message, receive, from the LPA, the port number.
 	However, Nix teaches a first message including a port number ([0077], “Conversely, in order for module 101, network application 101x, or eUICC 107 to receive a packet or message from MNO 104 or wireless network 102, the physical interface 101a can use a radio to receive data from a base station 103. The received data can include information from MNO 104 and may comprise a datagram, a source IP:port number, a packet or header value, an instruction for module 101, an acknowledgement to a packet that module 101 sent, a digital signature, and/or encrypted data”);
 	receive, from an eUICC, a second message including the port number ([0075], “module program 101i and/or network application 101x can enable the module 101 or eUICC 107 to transmit or send data from the eUICC 107 or module 101. The eUICC 107 or module 101 can send data by recording data in memory such as RAM 101e, where the data can include cryptographic data such as a RAND and RES values, a destination IP:port number, a packet or packet header value, an encryption or ciphering algorithm and key, a digital signature algorithm and key, etc. The data recorded in RAM 101e can be subsequently read by the operating system 101h or the device driver 101g. The operating system 101h or the device driver 101g can write the data to a physical interface 101a (~modem) using a system bus 101d in order to use a physical interface 101a to send data to the wireless network 102 and IP network 111 using a radio 101z (shown in FIG. 1c)”, wherein a refresh flag is not set); and
 	in case that a refresh flag is not set in a first message, receiving, from a module, the port number ([0075], “module program 101i and/or network application 101x can enable the module 101 or eUICC 107 to transmit or send data from the eUICC 107 or module 101. The eUICC 107 or module 101 can send data by recording data in memory such as RAM 101e, where the data can include cryptographic data such as a RAND and RES values, a destination IP:port number, a packet or packet header value, an encryption or ciphering algorithm and key, a digital signature algorithm and key, etc. The data recorded in RAM 101e can be subsequently read by the operating system 101h or the device driver 101g. The operating system 101h or the device driver 101g can write the data to a physical interface 101a (~modem) using a system bus 101d in order to use a physical interface 101a to send data to the wireless network 102 and IP network 111 using a radio 101z (shown in FIG. 1c)”, wherein a refresh flag is not set).
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Nix with the teaching of Kim in order to provide appropriate communication physical interface for a corresponding a switched or enabled profile. 

 	Regarding claim 12, Kim in view of Nix teaches the terminal of claim 11, 
 	wherein the eUICC supports multiple enabled profiles (Kim [0095], “LPA module may update the profile list based on the obtained profile information. Since the profile information indicates the profile state of the eUICC, the state of the target profile may be displayed as an enabled state. The LPA module may update the profile list for the purpose of indicating that a plurality of profiles are in the enabled state”).  

 	Regarding claim 14, Kim in view of Nix teaches the terminal of claim 11, 
 	wherein the information associated with the target profile required to be enabled is obtained based on a user input or received from a remote management server (Kim [0080], “LPA module may obtain information about the selected target profile through a LUI module (e.g., the LUI module 163)”; [0055], “a local user interface (LUI) module 163”; [0079], “a profile selected by a user for the purpose of enabling the profile may be referred to as “target profile””).  

 	Regarding claim 16, Kim teaches an embedded universal integrated circuit card (eUICC) in a wireless communication system (Fig. 2, “eUICC 121”), 
 	the UICC configured to: receive, from a local profile assistant (LPA) of a terminal, a first message to enable a target profile, the first message including a refresh flag corresponding to the target profile (Fig. 2, LPA 160 is contained in electronic device 100; [0086], “In the case where the electronic device transmits the enable request message to the eUICC, the electronic device may transmit a refresh command together. For example, the electronic device may transmit a refresh flag indicating whether to trigger a refresh after enable profile in the eUICC”; [0079], a processor (e.g., the processor 110), an LPA module (e.g., the LPA module 160), or a SIM manager module (e.g., the SIM manager module 170) may perform profile enable or multi-profile enable depending on user selection … a profile selected by a user for the purpose of enabling the profile may be referred to as “target profile””; [0080], “LPA module may obtain information about the selected target profile through a LUI module (e.g., the LUI module 163)”); 
 	identify whether the refresh flag is set in the first message ([0086] “The refresh flag may be set to a value indicating that the eUICC is to perform the refresh for the purpose of notifying the client that the profile is changed. For example, the refresh flag may be set to ‘true’. The eUICC in operation 407 may be in a reset mode”); and 
 	in case that the refresh flag is set in the first message, send, to a modem of the terminal, a second message to initiate a status refresh of the modem ([0086] “In the case where the electronic device transmits the enable request message to the eUICC, the electronic device may transmit a refresh command together. For example, the electronic device may transmit a refresh flag indicating whether to trigger a refresh after enable profile in the eUICC, together with the enable request message. The refresh after enable profile may be performed to notify each of clients connected to the profile that the profile has been changed. The refresh flag may be set to a value indicating that the eUICC is to perform the refresh for the purpose of notifying the client that the profile is changed. For example, the refresh flag may be set to ‘true’. The eUICC in operation 407 may be in a reset mode”, wherein the refresh flag set causes eUICC in a reset mode, and this reset mode causes/initiates status refresh of the modem connected to the eUICC including the port number).  
 	Kim does not explicitly teach that the first message includes a port number; and  send, to a modem of the terminal, a second message including the port number.
	However, Nix teaches a first message including a port number ([0077], “Conversely, in order for module 101, network application 101x, or eUICC 107 to receive a packet or message from MNO 104 or wireless network 102, the physical interface 101a can use a radio to receive data from a base station 103. The received data can include information from MNO 104 and may comprise a datagram, a source IP:port number, a packet or header value, an instruction for module 101, an acknowledgement to a packet that module 101 sent, a digital signature, and/or encrypted data”); and 
send, to a modem of a terminal, a second message including the port number ([0075], “module program 101i and/or network application 101x can enable the module 101 or eUICC 107 to transmit or send data from the eUICC 107 or module 101. The eUICC 107 or module 101 can send data by recording data in memory such as RAM 101e, where the data can include cryptographic data such as a RAND and RES values, a destination IP:port number, a packet or packet header value, an encryption or ciphering algorithm and key, a digital signature algorithm and key, etc. The data recorded in RAM 101e can be subsequently read by the operating system 101h or the device driver 101g. The operating system 101h or the device driver 101g can write the data to a physical interface 101a (~modem) using a system bus 101d in order to use a physical interface 101a to send data to the wireless network 102 and IP network 111 using a radio 101z (shown in FIG. 1c)”, wherein a refresh flag is not set).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Nix with the teaching of Kim in order to provide appropriate communication physical interface for a corresponding a switched or enabled profile. 

 	Regarding claim 17, Kim in view of Nix teaches the UICC of claim 16, 
 	wherein in case that the refresh flag is not set in the first message, the second message is sent from the LPA to the modem (Kim [0097], “In operation 421, the electronic device may enable the target profile. The LPA module may transmit an enable request message to the eUICC. Depending on the enable request message, the eUICC may disable the enabled profile and may enable the target profile. The electronic device may transmit a refresh flag together with the enable request message. The refresh flag may be set to ‘false’”; [0086] “In the case where the electronic device transmits the enable request message to the eUICC, the electronic device may transmit a refresh command together. For example, the electronic device may transmit a refresh flag indicating whether to trigger a refresh (~refresh flag can be set to false indicating not to trigger a refresh) after enable profile in the eUICC, together with the enable request message. The refresh after enable profile may be performed to notify each of clients connected to the profile that the profile has been changed. The refresh flag may be set to a value indicating that the eUICC is to perform the refresh for the purpose of notifying the client (~Fig. 10, client is part of communication protocol stack which is part of modem) that the profile is changed (~notification that the profile is changed initiates a status refresh of the modem but for the case of refresh flag set to false, this notification will not be sent). For example, the refresh flag may be set to ‘true’. The eUICC in operation 407 may be in a reset mode”; [0082], “the client may be a module requiring information about the state of the eUICC … requiring profile information enabled in the eUICC”; Fig. 10).  
	Kim does not explicitly teach that wherein in case that the refresh flag is not set in the first message, the port number is sent from the LPA to the modem.
	However, Nix further teaches wherein in case that a refresh flag is not set in a first message, the port number is sent from a module to the modem ([0075], “module program 101i and/or network application 101x can enable the module 101 or eUICC 107 to transmit or send data from the eUICC 107 or module 101. The eUICC 107 or module 101 can send data by recording data in memory such as RAM 101e, where the data can include cryptographic data such as a RAND and RES values, a destination IP:port number, a packet or packet header value, an encryption or ciphering algorithm and key, a digital signature algorithm and key, etc. The data recorded in RAM 101e can be subsequently read by the operating system 101h or the device driver 101g. The operating system 101h or the device driver 101g can write the data to a physical interface 101a (~modem) using a system bus 101d in order to use a physical interface 101a to send data to the wireless network 102 and IP network 111 using a radio 101z (shown in FIG. 1c)”, wherein a refresh flag is not set).
		 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Nix with the teaching of Kim as modified by Nix in order to provide appropriate communication physical interface for a corresponding a switched or enabled profile. 

Regarding claim 18, Kim in view of Nix teaches the UICC of claim 16, 
wherein the eUICC supports multiple enabled profiles (Kim [0095], “LPA module may update the profile list based on the obtained profile information. Since the profile information indicates the profile state of the eUICC, the state of the target profile may be displayed as an enabled state. The LPA module may update the profile list for the purpose of indicating that a plurality of profiles are in the enabled state”).  

6.	Claims 3, 9, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Nix, and further in view of Park (US 2016/0006728 A1). 

 	Regarding claim 3, Kim in view of Nix teaches the method of claim 1.
 	The combination wherein the second message is sent via a predetermined port dedicated to an issuer security domain root (ISD-R) of the eUICC.  
	However, Park teaches wherein a second message is sent via a predetermined port dedicated to an issuer security domain root (ISD-R) of an eUICC ([0145], “When the SM-SR 940 receives the HTTP POST message by the ISD-R within the eUICC of the terminal, it may be determined that the terminal downloads the profile initiatively as indicated by reference numeral 909”).  
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Park with the teaching of Kim as modified by Nix in order to provide a secure, not conflicting, and dedicated port for transmission of messages.

	Regarding claim 9, Kim in view of Nix teaches the method of claim 6. 
 	The combination does not explicitly teach wherein the second message is sent via a predetermined port dedicated to an issuer security domain root (ISD-R) of the eUICC.  
 	However, Park teaches wherein a second message is sent via a predetermined port dedicated to an issuer security domain root (ISD-R) of an eUICC ([0145], “When the SM-SR 940 receives the HTTP POST message by the ISD-R within the eUICC of the terminal, it may be determined that the terminal downloads the profile initiatively as indicated by reference numeral 909”).  
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Park with the teaching of Kim as modified by Nix in order to provide a secure, not conflicting, and dedicated port for transmission of messages.

Regarding claim 13, Kim in view of Nix teaches the terminal of claim 11. 
The combination does not explicitly teach wherein the second message is sent via a predetermined port dedicated to an issuer security domain root (ISD-R) of the eUICC.  
 	However, Park teaches wherein a second message is sent via a predetermined port dedicated to an issuer security domain root (ISD-R) of an eUICC ([0145], “When the SM-SR 940 receives the HTTP POST message by the ISD-R within the eUICC of the terminal, it may be determined that the terminal downloads the profile initiatively as indicated by reference numeral 909”).  
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Park with the teaching of Kim as modified by Nix in order to provide a secure, not conflicting, and dedicated port for transmission of messages.

 	Regarding claim 19, Kim in view of Nix teaches the UICC of claim 16. 
 	The combination does not explicitly teach wherein the second message is sent via a predetermined port for an issuer security domain root (ISD-R) of the eUICC.  
 	However, Park teaches wherein a second message is sent via a predetermined port for an issuer security domain root (ISD-R) of an eUICC ([0145], “When the SM-SR 940 receives the HTTP POST message by the ISD-R within the eUICC of the terminal, it may be determined that the terminal downloads the profile initiatively as indicated by reference numeral 909”).  
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Park with the teaching of Kim as modified by Nix in order to provide a secure, not conflicting, and dedicated port for transmission of messages.

7.	Claims 5, 10, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Nix, further in view of Nomoto ("ISNS Data Mutual Conversion Communication Apparatus, and ISNS Data Mutual Conversion Communication Method", JP 2009087179 A, pub. date 4-23-2009), and further in view of Yu ("Multi-Mode Base Station and Operating method and Wireless Communication System Thereof", EP 2 086 245 A1, pub. date 5-8-2009).

	Regarding claim 5, Kim in view of Nix teaches the method of claim 1, wherein the target profile is enabled (Kim [0097], “In operation 421, the electronic device may enable the target profile. The LPA module may transmit an enable request message to the eUICC. Depending on the enable request message, the eUICC may disable the enabled profile and may enable the target profile. The electronic device may transmit a refresh flag together with the enable request message”) and 
 	a network attach procedure is performed based on a baseband ([0107], “electronic device may perform the network communication associated with the profile of the enable state, depending on the profile list”; [0011], “to communicate with the first cellular network and the second cellular network through the communication circuit depending on the profile list”, wherein the communication (~attach procedure) is performed based on a baseband of the cellular network being used).
	The combination does not explicitly teach that the target profile is enabled based on the port number.
	However, Nomoto teaches a port number included in a target profile as a reception port number (pg. 9 par. 7, “the port number included in the iSCSI target profile D33 is set in the NAPT table record as the reception port number”, wherein the port of the target profile is enabled/accessed to enable/access the target profile itself).
		 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Nomoto with the teaching of Kim as modified by Nix in order to accurately distinguish the profile from other profiles and to avoid error in delivery of messages to destinations.
	The combination does not explicitly teach that the baseband corresponds to the port number.
	However, Yu teaches a baseband corresponding to a port number ([0032], “as for IP data or signaling, the interface processing module distinguishes the mode of the data and/or the signaling according to an address and/or a port number of the data and/or the signaling”; [0034], “port number can only correspond to one wireless mode”; [0028], A multi-mode base station in the present invention refers to a base station that supports at least two modes, including a GSM mode, a CDMA mode, a worldwide interoperability for microwave access (WiMAX) mode, a WCDMA mode, a time division synchronous code division multiple access (TD-SCOMA) mode, a CDMA2000 mode, a personal handy phone system (PHS) mode, a cluster mode, a long term evolution (LTE) mode, and an air interface evolution 20 (AIE) mode”; [0008], “During realization, base band boards of different modes are inserted in the same base band frame of the base station, so as to form a multi-mode base station”, wherein base band corresponds to mode and the mode corresponds to port number and thus the base band corresponds to the port number).
		 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yu with the teaching of Kim as modified by Nix and Nomoto in order accurately access a base band of a profile via a unique port number corresponding to the base band of the profile.

 	Regarding claim 10, Kim in view of Nix teaches the method of claim 6, wherein the target profile is enabled (Kim [0097], “In operation 421, the electronic device may enable the target profile. The LPA module may transmit an enable request message to the eUICC. Depending on the enable request message, the eUICC may disable the enabled profile and may enable the target profile. The electronic device may transmit a refresh flag together with the enable request message”) and 
 	a network attach procedure is performed based on a baseband (Kim [0107], “electronic device may perform the network communication associated with the profile of the enable state, depending on the profile list”; [0011], “to communicate with the first cellular network and the second cellular network through the communication circuit depending on the profile list”, wherein the communication (~attach procedure) is performed based on a baseband of the cellular network being used).
	The combination does not explicitly teach that the target profile is enabled based on the port number.
	However, Nomoto teaches a port number included in a target profile as a reception port number (pg. 9 par. 7, “the port number included in the iSCSI target profile D33 is set in the NAPT table record as the reception port number”, wherein the port of the target profile is enabled/accessed to enable/access the target profile itself).
		 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Nomoto with the teaching of Kim as modified by Nix in order to accurately distinguish the profile from other profiles and to avoid error in delivery of messages to destinations.
	The combination does not explicitly teach that the baseband corresponds to the port number.
	However, Yu teaches a baseband corresponding to a port number ([0032], “as for IP data or signaling, the interface processing module distinguishes the mode of the data and/or the signaling according to an address and/or a port number of the data and/or the signaling”; [0034], “port number can only correspond to one wireless mode”; [0028], A multi-mode base station in the present invention refers to a base station that supports at least two modes, including a GSM mode, a CDMA mode, a worldwide interoperability for microwave access (WiMAX) mode, a WCDMA mode, a time division synchronous code division multiple access (TD-SCOMA) mode, a CDMA2000 mode, a personal handy phone system (PHS) mode, a cluster mode, a long term evolution (LTE) mode, and an air interface evolution 20 (AIE) mode”; [0008], “During realization, base band boards of different modes are inserted in the same base band frame of the base station, so as to form a multi-mode base station”, wherein base band corresponds to mode and the mode corresponds to port number and thus the base band corresponds to the port number).
		 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yu with the teaching of Kim as modified by Nix and Nomoto in order accurately access a base band of a profile via a unique port number corresponding to the base band of the profile.

 	Regarding claim 15, Kim in view of Nix teaches the terminal of claim 11, 
 	wherein the target profile is enabled (Kim [0097], “In operation 421, the electronic device may enable the target profile. The LPA module may transmit an enable request message to the eUICC. Depending on the enable request message, the eUICC may disable the enabled profile and may enable the target profile. The electronic device may transmit a refresh flag together with the enable request message”) and 
 	a network attach procedure is performed based on a baseband (Kim [0107], “electronic device may perform the network communication associated with the profile of the enable state, depending on the profile list”; [0011], “to communicate with the first cellular network and the second cellular network through the communication circuit depending on the profile list”, wherein the communication (~attach procedure) is performed based on a baseband of the cellular network being used).  
	The combination does not explicitly teach that the target profile is enabled based on the port number.
	However, Nomoto teaches a port number included in a target profile as a reception port number (pg. 9 par. 7, “the port number included in the iSCSI target profile D33 is set in the NAPT table record as the reception port number”, wherein the port of the target profile is enabled/accessed to enable/access the target profile itself).
		 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Nomoto with the teaching of Kim as modified by Nix in order to accurately distinguish the profile from other profiles and to avoid error in delivery of messages to destinations.
	The combination does not explicitly teach that the baseband corresponds to the port number.
	However, Yu teaches a baseband corresponding to a port number ([0032], “as for IP data or signaling, the interface processing module distinguishes the mode of the data and/or the signaling according to an address and/or a port number of the data and/or the signaling”; [0034], “port number can only correspond to one wireless mode”; [0028], A multi-mode base station in the present invention refers to a base station that supports at least two modes, including a GSM mode, a CDMA mode, a worldwide interoperability for microwave access (WiMAX) mode, a WCDMA mode, a time division synchronous code division multiple access (TD-SCOMA) mode, a CDMA2000 mode, a personal handy phone system (PHS) mode, a cluster mode, a long term evolution (LTE) mode, and an air interface evolution 20 (AIE) mode”; [0008], “During realization, base band boards of different modes are inserted in the same base band frame of the base station, so as to form a multi-mode base station”, wherein base band corresponds to mode and the mode corresponds to port number and thus the base band corresponds to the port number).
		 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yu with the teaching of Kim as modified by Nix and Nomoto in order accurately access a base band of a profile via a unique port number corresponding to the base band of the profile.

 	Regarding claim 20, Kim in view of Nix teaches the UICC of claim 16, 
 	wherein the target profile is enabled (Kim [0097], “In operation 421, the electronic device may enable the target profile. The LPA module may transmit an enable request message to the eUICC. Depending on the enable request message, the eUICC may disable the enabled profile and may enable the target profile. The electronic device may transmit a refresh flag together with the enable request message”) and 
 	a network attach procedure is performed based on a baseband (Kim [0107], “electronic device may perform the network communication associated with the profile of the enable state, depending on the profile list”; [0011], “to communicate with the first cellular network and the second cellular network through the communication circuit depending on the profile list”, wherein the communication (~attach procedure) is performed based on a baseband of the cellular network being used).
	The combination does not explicitly teach that the target profile is enabled based on the port number.
	However, Nomoto teaches a port number included in a target profile as a reception port number (pg. 9 par. 7, “the port number included in the iSCSI target profile D33 is set in the NAPT table record as the reception port number”, wherein the port of the target profile is enabled/accessed to enable/access the target profile itself).
		 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Nomoto with the teaching of Kim as modified by Nix in order to accurately distinguish the profile from other profiles and to avoid error in delivery of messages to destinations.
	The combination does not explicitly teach that the baseband corresponds to the port number.
	However, Yu teaches a baseband corresponding to a port number ([0032], “as for IP data or signaling, the interface processing module distinguishes the mode of the data and/or the signaling according to an address and/or a port number of the data and/or the signaling”; [0034], “port number can only correspond to one wireless mode”; [0028], A multi-mode base station in the present invention refers to a base station that supports at least two modes, including a GSM mode, a CDMA mode, a worldwide interoperability for microwave access (WiMAX) mode, a WCDMA mode, a time division synchronous code division multiple access (TD-SCOMA) mode, a CDMA2000 mode, a personal handy phone system (PHS) mode, a cluster mode, a long term evolution (LTE) mode, and an air interface evolution 20 (AIE) mode”; [0008], “During realization, base band boards of different modes are inserted in the same base band frame of the base station, so as to form a multi-mode base station”, wherein base band corresponds to mode and the mode corresponds to port number and thus the base band corresponds to the port number).
		 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yu with the teaching of Kim as modified by Nix and Nomoto in order accurately access a base band of a profile via a unique port number corresponding to the base band of the profile.

Conclusion
 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER YI whose telephone number is (571)270-7696. The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ALEXANDER YI/
Examiner, Art Unit 2643

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643